Citation Nr: 0524933	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  94-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbar strain.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to a compensable rating for scar, lipoma 
removal, Left L-5, paraspinal region.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a heart disability due to prescribed medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The RO's June 1994 rating decision denied the veteran's 
September 1993 claim for a disability rating greater than 20 
percent for a back disability and for a compensable rating 
for scar, lipoma removal, left L-5, paraspinal region.  The 
Board issued a decision on the issue of an increased rating 
for a back disability in December 1996, denying the claim.  
The veteran appealed that decision to the U. S. Court of 
Appeals for Veterans Claims (known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999) (Court).  In a May 
1997 Order, the Court vacated the Board decision and remanded 
the matter to the Board.

In March 1998, the Board remanded the case to the RO for 
additional development.  In a July 1998 rating decision on 
remand, the RO increased the disability rating for residuals 
of lumbar strain to 40 percent, effective from the September 
1993 claim.  In addition, in a March 1999 rating decision, 
the RO denied the veteran's claim for TDIU.  Upon return of 
the case for final appellate review, in a December 1999 
decision, the Board denied a rating greater than 40 percent 
for the service-connected back disorder and denied 
entitlement to TDIU.  The veteran also appealed that decision 
to the Court.  In a March 2002 Order, the Court vacated the 
decision and remanded the matter to the Board to address 
certain inadequacies of the decision and the record, as well 
as to address the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  In June 
2003, the Board remanded the matter to the RO.  The case is 
again before the Board for appellate review.

This appeal also arises from a September 2000 rating decision 
that denied a compensable evaluation for service-connected 
scar, lipoma removal, left L-5, paraspinal region, and for 
compensation under 38 U.S.C.A. § 1151 for heart trouble due 
to prescribed medication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In written argument in August 2005, the veteran's 
representative requested that the veteran's claim be 
considered under the new criteria for the spine.  In this 
regard, VA promulgated new regulations for evaluating spine 
disabilities that were made effective during the pendency of 
this appeal.  The regulation for evaluating intervertebral 
disc syndrome, 38 C.F.R. § 4.71a, Code 5293, was made 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.  

As the veteran's representative pointed out, it does not 
appear that the veteran has been advised of the new 
regulations for evaluating the spine.  The Court has held 
that where the law or regulation changes after the claim has 
been filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 
1997).  

Thus, because the veteran has not had an opportunity to 
prosecute his claim in the context of all of the potentially 
applicable regulatory changes, and because the RO has not yet 
considered the veteran's claim for an increased rating for 
his service-connected back disability in the context of these 
regulatory changes, the Board finds that a remand will ensure 
due process of law, and avoid the possibility of prejudice.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Similarly, during the pendency of this claim, VA amended the 
regulation containing the criteria for rating skin 
disabilities, 38 C.F.R. § 4.118.  See 67 Fed. Reg. 49,596 
(July 31, 2002).  The change in the regulation became 
effective August 30, 2002.  Accordingly, the RO should 
consider the veteran's claim for a compensable rating for 
scar, lipoma removal, left L-5, paraspinal region, under the 
old and new rating criteria.  

Also, subsequent to the RO's last review of the record by way 
of the August 2003 and September supplemental statements of 
the case, the RO received additional evidence relevant to the 
issue for an increased rating for lumbar strain and for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart disability.  This evidence consists of VA outpatient 
medical records submitted to the RO in September 2003.  In 
the absence of a written waiver of this evidence by the RO, 
the RO should review this new evidence in light of the 
necessity of this remand.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affair, 327 F. 3d 1339 (Fed. 
Cir. 2003). 

Lastly, because the currently pending issues could have a 
significant impact on the veteran's claim for a TDIU, this 
latter issue must be deferred pending resolution of these 
claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  

Accordingly, the case is hereby REMANDED for the following 
action:

Following completion of any additional 
development of the evidence that the RO 
may deem necessary, to include additional 
VA examinations, the RO should review the 
expanded record in light of all pertinent 
laws and regulations (to include both the 
old and new rating criteria for the spine 
and skin disabilities) and determine if 
the veteran's claims can be granted.  If 
any of the benefits sought are not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



